Exhibit 10.3

EXECUTION VERSION

TAX MATTERS AGREEMENT

BY AND BETWEEN

NETGEAR, INC.

AND

ARLO TECHNOLOGIES, INC.

 

 

Dated as of August 2, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Section 1. Definition of Terms

     2  

Section 2. Allocation of Tax Liabilities

     10  

Section 2.01 General Rule

     10  

Section 2.02 Allocation of Consolidated and Combined Income Taxes

     10  

Section 2.03 Allocation of Separate Income Taxes

     11  

Section 2.04 Determination of Tax Attributable to the Arlo Group in Respect of
any Parent Combined Income Tax Return

     11  

Section 2.05 Certain Transaction and Other Taxes

     12  

Section 2.06 No Liability for Prior Payments

     12  

Section 3. Proration of Taxes for Straddle Periods

     13  

Section 4. Preparation and Filing of Tax Returns

     13  

Section 4.01 General

     13  

Section 4.02 Parent’s Responsibility

     13  

Section 4.03 Arlo’s Responsibility

     13  

Section 4.04 Tax Accounting Practices

     14  

Section 4.05 Consolidated or Combined Tax Returns

     14  

Section 4.06 Right to Review Tax Returns

     15  

Section 4.07 Arlo Carrybacks and Claims for Refund

     15  

Section 4.08 Apportionment of Taxes, Earnings and Profits and Tax Attributes

     15  

Section 5. Tax Payments

     16  

Section 5.01 Payment of Taxes With Respect to Parent Combined Income Tax Returns

     16  

Section 5.02 Payment of Separate Company Taxes

     17  

Section 5.03 Indemnification Payments

     17  

 

i



--------------------------------------------------------------------------------

Section 6. Tax Benefits

     18  

Section 6.01 Tax Benefits

     18  

Section 6.02 Parent and Arlo Income Tax Deductions in Respect of Certain Equity
Awards and Incentive Compensation

     18  

Section 7. Tax-Free Status

     19  

Section 7.01 Representations

     19  

Section 7.02 Restrictions on Arlo

     20  

Section 7.03 Restrictions on Parent

     22  

Section 7.04 Procedures Regarding Opinions and Rulings

     22  

Section 7.05 Liability for Tax-Related Losses

     23  

Section 7.06 Section 336(e) Election

     25  

Section 8. Assistance and Cooperation

     25  

Section 8.01 Assistance and Cooperation

     25  

Section 8.02 Income Tax Return Information

     26  

Section 8.03 Reliance by Parent

     27  

Section 8.04 Reliance by Arlo

     27  

Section 9. Tax Contests

     27  

Section 9.01 Notice

     27  

Section 9.02 Control of Tax Contests

     28  

Section 10. Effective Date; Termination of Prior Intercompany Tax Allocation
Agreements

     29  

Section 11. Survival of Obligations

     29  

Section 12. Treatment of Payments; Tax Gross Up

     29  

Section 12.01 Treatment of Tax Indemnity and Tax Benefit Payments

     29  

Section 12.02 Tax Gross Up

     29  

Section 12.03 Interest Under This Agreement

     30  

 

ii



--------------------------------------------------------------------------------

Section 13. Disagreements

     30  

Section 14. Late Payments

     31  

Section 15. Expenses

     31  

Section 16. General Provisions

     31  

Section 16.01 Addresses and Notices

     31  

Section 16.02 Counterparts; Entire Agreement; Corporate Power

     31  

Section 16.03 Waiver

     32  

Section 16.04 Severability

     32  

Section 16.05 Assignability

     33  

Section 16.06 Further Action

     33  

Section 16.07 Integration

     33  

Section 16.08 Headings

     33  

Section 16.09 Governing Law

     33  

Section 16.10 Amendment

     33  

Section 16.11 Arlo Subsidiaries

     33  

Section 16.12 Successors

     33  

Section 16.13 Specific Performance

     34  

 

 

iii



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of August 2,
2018, by and between NETGEAR, Inc., a Delaware corporation (“Parent”), and Arlo
Technologies, Inc., a Delaware corporation and wholly-owned subsidiary of Parent
(“Arlo”) (collectively, the “Companies” and each a “Company”).

RECITALS

WHEREAS, Parent and Arlo have entered into a Master Separation Agreement, dated
as of August 2, 2018 (the “Separation Agreement”), providing for the separation
of the Parent Group from the Arlo Group;

WHEREAS, pursuant to the Plan of Reorganization (as defined in the Separation
Agreement), Parent (i) has transferred or will transfer the Arlo Assets to Arlo,
and (ii) has caused or will cause Arlo to assume the Arlo Liabilities, in actual
or constructive exchange for (iii) the issuance by Arlo to Parent of Arlo Common
Stock;

WHEREAS, Parent and its Subsidiaries have engaged in certain internal
restructuring transactions, including the Internal Contribution and the Internal
Distributions, to facilitate the Distribution;

WHEREAS, Parent and Arlo intend to effect the initial public offering by Arlo of
Arlo Common Stock (the “IPO”) pursuant to the terms of the Separation Agreement,
immediately following which Parent will own 80.1% or more of the outstanding
Arlo Common Stock;

WHEREAS, Parent currently intends that, after the IPO, pursuant to the terms of
the Separation Agreement, Parent will effect the Distribution;

WHEREAS, it is intended that, for U.S. Federal Income Tax purposes, (i) the
Internal Contribution and the First Internal Distribution, taken together, shall
qualify as transactions that are generally tax free pursuant to Sections 355(a)
and/or 368(a)(1)(D) of the Code, (ii) the Second Internal Distribution shall
qualify as a transaction that is generally tax free pursuant to Section 355(a)
of the Code, (iii) the Contribution shall qualify as an exchange described in
Section 351(a) of the Code and/or (iv) the Contribution and the Distribution, if
effected, taken together, shall qualify as transactions that are generally tax
free pursuant to Sections 355(a) and/or 368(a)(1)(D) of the Code;

WHEREAS, as of the date hereof, Parent is the common parent of an affiliated
group (as defined in Section 1504 of the Code) of corporations, including Arlo,
which has elected to file consolidated Federal Income Tax Returns; and

WHEREAS, the parties desire to provide for and agree upon the allocation between
the parties of liabilities for Taxes arising prior to, at the time of, and
subsequent to the Contribution Date, and to provide for and agree upon other
matters relating to Taxes.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereby agree as follows:

Section 1. Definition of Terms. For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings, and
capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Separation Agreement:

“Affiliate” shall have the meaning set forth in the Separation Agreement.

“Agreement” shall mean this Tax Matters Agreement.

“Ancillary Agreements” shall have the meaning set forth in the Separation
Agreement.

“Arlo” shall have the meaning set forth in the first sentence of this Agreement,
and references herein to Arlo shall include any entity treated as a successor to
Arlo.

“Arlo Active Trade or Business” shall mean the active conduct (as defined in
Section 355(b)(2) of the Code and the regulations thereunder) by Arlo and its
“separate affiliated group” (as defined in Section 355(b)(3)(B) of the Code) of
the trade or business relied upon to satisfy Section 355(b) of the Code with
respect to the Distribution as conducted immediately prior to the Distribution.

“Arlo Assets” shall have the meaning set forth in the Separation Agreement.

“Arlo Business” shall have the meaning set forth in the Separation Agreement.

“Arlo Capital Stock” shall mean (i) all classes or series of capital stock of
Arlo, including the Arlo Common Stock, (ii) all options, warrants and other
rights to acquire such capital stock and (iii) all instruments properly treated
as stock in Arlo for U.S. Federal Income Tax purposes.

“Arlo Carryback” shall mean any net operating loss, net capital loss, excess tax
credit, or other similar Tax item of any member of the Arlo Group which may or
must be carried from one Tax Period to a prior Tax Period under the Code or
other applicable Tax Law.

“Arlo Common Stock” shall have the meaning set forth in the Separation
Agreement.

“ARLO ESPP” shall have the meaning set forth in the Employee Matters Agreement.

“Arlo Federal Consolidated Income Tax Return” shall mean any U.S. Federal Income
Tax Return for the affiliated group (as that term is defined in Section 1504 of
the Code) of which Arlo is the common parent.

“Arlo Group” shall mean (i) Arlo and each Person that is a direct or indirect
Subsidiary of Arlo (including any Subsidiary of Arlo that is disregarded for
U.S. Federal Income Tax purposes (or for purposes of any state, local, or
foreign tax law)) on or after the IPO Closing Date, (ii) any corporation (or
other Person) that shall have merged or liquidated into Arlo or any such
Subsidiary and (iii) any predecessor or successor to any Person otherwise
described in this definition.

“Arlo Ireland” shall mean Arlo Technologies International Limited, an Irish
limited liability company.

 

- 2 -



--------------------------------------------------------------------------------

“Arlo Liabilities” shall have the meaning set forth in the Separation Agreement.

“Arlo Separate Return” shall mean any Separate Return of Arlo or any member of
the Arlo Group.

“Business Day” shall have the meaning set forth in the Separation Agreement.

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

“Companies” and “Company” shall have the meaning set forth in the first sentence
of this Agreement.

“Compensatory Equity Interests” shall have the meaning set forth in
Section 6.02(a) of this Agreement.

“Contribution” shall mean the contribution of assets, including all of the
shares of capital stock of Arlo Ireland pursuant to Steps 13c through 13e of the
Plan of Reorganization, by Parent to Arlo and the assumption of the Arlo
Liabilities by Arlo pursuant to the Separation Agreement and the Ancillary
Agreements in actual or constructive exchange for the issuance by Arlo to Parent
of shares of Arlo Common Stock.

“Contribution Date” shall mean July 2, 2018.

“Deconsolidation Date” shall mean the last date on which Arlo qualifies as a
member of the Parent Affiliated Group.

“Deconsolidation Event” shall mean any event or transaction that causes Arlo to
cease to be a member of the Parent Affiliated Group.

“DGCL” shall mean the Delaware General Corporation Law.

“Distribution” shall mean the distribution by Parent of all the outstanding
shares of Arlo Common Stock owned directly by Parent pro rata to holders of
Parent Common Stock.

“Distribution Date” shall have the meaning set forth in the Separation
Agreement.

“Distribution-Related Tax Contest” shall mean any Tax Contest in which the IRS,
another Tax Authority or any other party asserts a position that could
reasonably be expected to adversely affect the Tax-Free Status of the
Contribution and/or the Distribution.

“Employee Matters Agreement” shall have the meaning set forth in the Separation
Agreement.

“Employing Party” shall have the meaning set forth in Section 6.02(a) of this
Agreement.

“Federal Income Tax” shall mean any Tax imposed by Subtitle A of the Code, and
any interest, penalties, additions to tax, or additional amounts in respect of
the foregoing.

 

- 3 -



--------------------------------------------------------------------------------

“Federal Income Tax Return” shall mean any Tax Return of (i) any member of the
Arlo Group (including any consolidated, combined or unitary return), or (ii) any
member of the Parent Group (including any consolidated, combined or unitary
return), in each case, with respect to Federal Income Taxes, including any
Parent Federal Consolidated Income Tax Return and any Arlo Federal Consolidated
Income Tax Return.

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.

“Filing Date” shall have the meaning set forth in Section 7.05(d) of this
Agreement.

“Final Determination” shall mean the final resolution of liability for any Tax,
which resolution may be for a specific issue or adjustment or for a Tax Period,
(a) by IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
laws of a state, local, or foreign taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
Tax Period (as the case may be); (b) by a decision, judgment, decree, or other
order by a court of competent jurisdiction, which has become final and
unappealable; (c) by a closing agreement or accepted offer in compromise under
Section 7121 or 7122 of the Code, or a comparable agreement under the laws of a
state, local, or foreign taxing jurisdiction; (d) by any allowance of a refund
or credit in respect of an overpayment of Tax, but only after the expiration of
all periods during which such refund may be recovered (including by way of
offset) by the jurisdiction imposing such Tax; or (e) by any other final
disposition, including by reason of the expiration of the applicable statute of
limitations or by mutual agreement of the parties.

“First Internal Distribution” shall mean the distribution by Netgear Holdings of
all the outstanding shares of stock of Arlo Ireland owned directly by Netgear
Holdings to Netgear International, as set as forth in Step 13a of the Plan of
Reorganization and as effected pursuant to the Separation Agreement and
Ancillary Agreements.

“Foreign Income Tax” shall mean any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, which is an income tax as defined in
Treasury Regulations Section 1.901-2, and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.

“Group” shall mean the Parent Group or the Arlo Group, or both, as the context
requires.

“High-Level Dispute” shall mean any dispute or disagreement (a) relating to
liability under Section 7.05 of this Agreement or (b) in which the amount of
liability in dispute totals $3 million or more.

“Income Tax” shall mean any Federal Income Tax, State Income Tax or Foreign
Income Tax.

“Indemnitee” shall have the meaning set forth in Section 12.03 of this
Agreement.

“Indemnitor” shall have the meaning set forth in Section 12.03 of this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Internal Contribution” shall mean the (i) transfer of specified assets by
Netgear Ireland to Arlo Ireland and (ii) issuance by Arlo Ireland to Netgear
Holdings of an amount of stock of Arlo Ireland equal to the fair market value of
the assets transferred pursuant to clause (i), as set forth in Steps 12a and 12b
of the Plan of Reorganization and as effected pursuant to the Separation
Agreement and Ancillary Agreements.

“Internal Distribution Tax-Free Status” shall mean the qualification of each of
(i) the Internal Contribution and the First Internal Distribution, taken
together, and (ii) the Second Internal Distribution, (x) for nonrecognition of
income or gain (or similar treatment) for Foreign Income Tax purposes under the
laws of the relevant foreign jurisdiction and (y) (1) as transactions described
in Section 368(a)(1)(D) and/or Section 355(a) of the Code, (2) as transactions
in which the stock distributed thereby is “qualified property” for purposes of
Sections 355(c)(2) and 361(c)(2) of the Code, as applicable, and (3) as
transactions in which Parent, Arlo and the members of their respective Groups
recognize no income or gain for U.S. Federal Income Tax purposes pursuant to
Sections 355, 361 and 1032 of the Code.

“Internal Distributions” shall mean the First Internal Distribution and the
Second Internal Distribution, taken together.

“IPO” shall have the meaning set forth in the Recitals.

“IPO Closing Date” shall have the meaning set forth in the Separation Agreement.

“IRS” shall mean the U.S. Internal Revenue Service.

“Joint Return” shall mean any Return of a member of the Parent Group or the Arlo
Group that is not a Separate Return.

“Netgear Holdings” shall mean Netgear Holdings Limited, an Irish private limited
company.

“Netgear International” shall mean Netgear International Inc., a Delaware
corporation.

“Netgear Ireland” shall mean Netgear International Ltd., an Irish private
limited company.

“Notified Action” shall have the meaning set forth in Section 7.04(a) of this
Agreement.

“Parent” shall have the meaning set forth in the first sentence of this
Agreement.

“Parent Affiliated Group” shall mean the affiliated group (as defined in
Section 1504 of the Code and the regulations thereunder) of which Parent is the
common parent.

“Parent Combined Income Tax Return” shall mean any Parent Federal Consolidated
Income Tax Return, Parent State Combined Income Tax Return, or Parent Foreign
Combined Income Tax Return.

“Parent Common Stock” shall have the meaning set forth in the Separation
Agreement.

“Parent Federal Consolidated Income Tax Return” shall mean any U.S. Federal
Income Tax Return for the Parent Affiliated Group.

 

- 5 -



--------------------------------------------------------------------------------

“Parent Foreign Combined Income Tax Return” shall mean a consolidated, combined
or unitary or other similar Foreign Income Tax Return or any Foreign Income Tax
Return with respect to any profit and/or loss sharing group, group payment or
similar group or fiscal unity that actually includes, by election or otherwise,
one or more members of the Parent Group together with one or more members of the
Arlo Group.

“Parent Group” shall mean (i) Parent and each Person that is a direct or
indirect Subsidiary of Parent (including any Subsidiary of Parent that is
disregarded for U.S. Federal Income Tax purposes (or for purposes of any state,
local, or foreign tax law)) on or after the IPO Closing Date (other than any
Person that is a member of the Arlo Group), (ii) any corporation (or other
Person) that shall have merged or liquidated into Parent or any such Subsidiary,
and (iii) any predecessor or successor to any Person otherwise described in this
definition.

“Parent Separate Return” shall mean any Separate Return required to be filed by
Parent or any member of the Parent Group.

“Parent State Combined Income Tax Return” shall mean a consolidated, combined or
unitary State Income Tax Return that actually includes, by election or
otherwise, one or more members of the Parent Group and one or more members of
the Arlo Group.

“Past Practices” shall have the meaning set forth in Section 4.04(a) of this
Agreement.

“Payment Date” shall mean (i) with respect to any Parent Federal Consolidated
Income Tax Return, the due date for any required installment of estimated Taxes
determined under Section 6655 of the Code, the due date (determined without
regard to extensions) for filing such Tax Return determined under Section 6072
of the Code, or the date such Tax Return is filed, as the case may be, and
(ii) with respect to any other Tax Return, the corresponding dates determined
under the applicable Tax Law.

“Payor” shall have the meaning set forth in Section 5.03(a) of this Agreement.

“Person” shall mean any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or a governmental entity or any department, agency or political
subdivision thereof, without regard to whether any entity is treated as
disregarded for U.S. Federal Income Tax purposes.

“Post-Contribution Period” shall mean any Tax Period beginning after the
Contribution Date and, in the case of any Straddle Period, the portion of such
Straddle Period beginning after the Contribution Date.

“Post-Deconsolidation Period” shall mean any Tax Period beginning after the
Deconsolidation Date, and, in the case of any Straddle Period, the portion of
such Straddle Period beginning the day after the Deconsolidation Date.

“Pre-Contribution Period” shall mean any Tax Period ending on or before the
Contribution Date and, in the case of any Straddle Period, the portion of such
Straddle Period ending on the Contribution Date.

 

- 6 -



--------------------------------------------------------------------------------

“Pre-Deconsolidation Period” shall mean any Tax Period ending on or before the
Deconsolidation Date, and, in the case of any Straddle Period, the portion of
such Straddle Period ending on the Deconsolidation Date.

“Prime Rate” shall have the meaning set forth in the Separation Agreement.

“Privilege” shall mean any privilege that may be asserted under applicable law,
including, any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

“Proposed Acquisition Transaction” shall mean a transaction or series of
transactions (or any agreement, understanding or arrangement, within the meaning
of Section 355(e) of the Code and Treasury Regulations Section 1.355-7, or any
other regulations promulgated thereunder, to enter into a transaction or series
of transactions), whether such transaction is supported by Arlo management or
shareholders, is a hostile acquisition, or otherwise, as a result of which Arlo
would merge or consolidate with any other Person or as a result of which any
Person or Persons would (directly or indirectly) acquire, or have the right to
acquire, from Arlo and/or one or more holders of outstanding shares of Arlo
Capital Stock, a number of shares of Arlo Capital Stock that would, when
combined with any other changes in ownership of Arlo Capital Stock pertinent for
purposes of Section 355(e) of the Code (including Arlo Capital Stock sold
pursuant to the IPO), comprise 40% or more of (A) the value of all outstanding
shares of stock of Arlo as of the date of such transaction, or in the case of a
series of transactions, the date of the last transaction of such series, or
(B) the total combined voting power of all outstanding shares of voting stock of
Arlo as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series. Notwithstanding
the foregoing, a Proposed Acquisition Transaction shall not include (A) the
adoption by Arlo of a shareholder rights plan or (B) issuances by Arlo that
satisfy Safe Harbor VIII (relating to acquisitions in connection with a Person’s
performance of services) or Safe Harbor IX (relating to acquisitions by a
retirement plan of an employer) of Treasury Regulations Section 1.355-7(d). For
purposes of determining whether a transaction constitutes an indirect
acquisition, any recapitalization resulting in a shift of voting power or any
redemption of shares of stock shall be treated as an indirect acquisition of
shares of stock by the non-exchanging shareholders. For purposes of this
definition, each reference to Arlo shall include a reference to any entity
treated as a successor thereto. This definition and the application thereof is
intended to monitor compliance with Section 355(e) of the Code and shall be
interpreted accordingly. Any clarification of, or change in, the statute or
regulations promulgated under Section 355(e) of the Code or official IRS
guidance with respect thereto shall be incorporated into this definition and its
interpretation.

“Representation Letters” shall mean the representation letters and any other
materials delivered or to be delivered by, or on behalf of, Parent, Arlo or
others to a Tax Advisor in connection with the issuance by such Tax Advisor of a
Tax Opinion.

“Required Party” shall have the meaning set forth in Section 5.03(a) of this
Agreement.

“Responsible Company” shall mean, with respect to any Tax Return, the Company
having responsibility for preparing and filing such Tax Return under this
Agreement.

 

- 7 -



--------------------------------------------------------------------------------

“Restriction Period” shall mean the period beginning on the date hereof and
ending on the day after the two (2) year anniversary of the Distribution Date.

“Second Internal Distribution” shall mean the distribution by Netgear
International of all the outstanding shares of capital stock Arlo Ireland owned
directly by Netgear International to Parent, as forth in Step 13b of the Plan of
Reorganization and as effected pursuant to the Separation Agreement and
Ancillary Agreements.

“Section 336(e) Election” shall have the meaning set forth in Section 7.06 of
this Agreement.

“Separate Return” shall mean (a) in the case of any Tax Return of any member of
the Arlo Group (including any consolidated, combined or unitary return), any
such Tax Return that does not include any member of the Parent Group and (b) in
the case of any Tax Return of any member of the Parent Group (including any
consolidated, combined or unitary return), any such Tax Return that does not
include any member of the Arlo Group.

“Separation Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“State Income Tax” shall mean any Tax imposed by any state of the United States
(or by any political subdivision of any such state) or the District of Columbia,
or any city or municipality located therein, which is imposed on or measured by
net income, including state and local franchise or similar Taxes measured by net
income, and any interest, penalties, additions to tax, or additional amounts in
respect of the foregoing.

“State Income Tax Return” shall mean any Tax Return with respect to State Income
Taxes.

“Straddle Period” shall mean, as the context requires, any Tax Period that
begins on or before and ends after the Contribution Date or any Tax Period that
begins on or before and ends after the Deconsolidation Date.

“Tax” or “Taxes” shall mean any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, value-added, alternative minimum, estimated or other tax (including any
fee, assessment, or other charge in the nature of or in lieu of any tax) imposed
by any governmental entity or political subdivision thereof, and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.

“Tax Advisor” shall mean a U.S. tax counsel or accountant of recognized national
standing.

“Tax Advisor Dispute” shall have the meaning set forth in Section 13 of this
Agreement.

“Tax Attribute” shall mean a net operating loss, net capital loss, unused
investment credit, unused foreign tax credit, excess charitable contribution,
general business credit or any other Tax Item that could reduce a Tax.

“Tax Authority” shall mean, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

 

- 8 -



--------------------------------------------------------------------------------

“Tax Benefit” shall mean any loss, deduction, refund, credit, or other item
reducing Taxes otherwise payable.

“Tax Contest” shall mean an audit, review, examination, or any other
administrative or judicial proceeding with the purpose or effect of
redetermining Taxes (including any administrative or judicial review of any
claim for refund).

“Tax-Free Status” shall mean the qualification of each of (i) the Contribution
as an exchange described in Section 351(a) of the Code and (ii) the Contribution
and Distribution, if effected, taken together, (a) as a transaction described in
Section 368(a)(1)(D) and/or Section 355(a) of the Code, (b) as a transaction in
which the stock distributed thereby is “qualified property” for purposes of
Sections 355(c)(2) and 361(c)(2) of the Code, as applicable, and (c) as a
transaction in which Parent, Arlo and the members of their respective Groups
recognize no income or gain for U.S. Federal Income Tax purposes pursuant to
Sections 355, 361 and 1032 of the Code, other than intercompany items or excess
loss accounts, if any, taken into account pursuant to the Treasury Regulations
promulgated pursuant to Section 1502 of the Code.

“Tax Item” shall mean, with respect to any Income Tax, any item of income, gain,
loss, deduction, or credit.

“Tax Law” shall mean the law of any governmental entity or political subdivision
thereof relating to any Tax.

“Tax Opinion” shall mean each opinion of a Tax Advisor delivered to Parent in
connection with, and regarding the Federal Income Tax treatment of, the
Contribution and, if effected, the Distribution.

“Tax Period” shall mean, with respect to any Tax, the period for which the Tax
is reported as provided under the Code or other applicable Tax Law.

“Tax Records” shall mean any Tax Returns, Tax Return work papers, documentation
relating to any Tax Contests, and any other books of account or records (whether
or not in written, electronic or other tangible or intangible forms and whether
or not stored on electronic or any other medium) required to be maintained under
the Code or other applicable Tax Laws or under any record retention agreement
with any Tax Authority.

“Tax-Related Losses” shall mean (i) all federal, state and local Taxes
(including interest and penalties thereon) imposed pursuant to any settlement,
Final Determination, judgment or otherwise; (ii) all reasonable accounting,
legal and other professional fees, and court costs incurred in connection with
such Taxes; and (iii) all reasonable costs and expenses and any damages
associated with stockholder litigation or controversies and any amount required
to be paid by Parent (or any Parent Affiliate) or Arlo (or any Arlo Affiliate)
in respect of the liability of shareholders, whether paid to shareholders or to
the IRS or any other Tax Authority, in each case, resulting from the failure of
(A) the Contribution or the Distribution, if effected, to have Tax-Free Status,
(B) the Internal Contribution and the First Internal Distribution, taken
together, to have Internal Distribution Tax-Free Status, or (C) the Second
Internal Distribution to have Internal Distribution Tax-Free Status; provided,
that amounts shall be treated as having been required to be paid for purposes of
clause (iii) of this definition to the extent they are paid in a good faith
compromise of an asserted claim.

 

- 9 -



--------------------------------------------------------------------------------

“Tax Return” or “Return” shall mean any report of Taxes due, any claim for
refund of Taxes paid, any information return with respect to Taxes, or any other
similar report, statement, declaration, or document filed or required to be
filed under the Code or other Tax Law, including any attachments, exhibits, or
other materials submitted with any of the foregoing, and including any
amendments or supplements to any of the foregoing.

“Transactions” shall mean the Internal Contribution, the Internal Distributions,
the Contribution, the Distribution, the IPO, and the other transactions
contemplated by the Plan of Reorganization and the Separation Agreement.

“Treasury Regulations” shall mean the regulations promulgated from time to time
under the Code as in effect for the relevant Tax Period.

“Unqualified Tax Opinion” shall mean an unqualified opinion of a Tax Advisor on
which Parent may rely to the effect that a transaction (i) will not affect the
Tax-Free Status of the Contribution and the Distribution, and (ii) will not
adversely affect any of the conclusions set forth in any Tax Opinion; provided,
that any tax opinion obtained in connection with a proposed acquisition of Arlo
Capital Stock entered into during the Restriction Period shall not qualify as an
Unqualified Tax Opinion, unless such tax opinion concludes that such proposed
acquisition will not be treated as “part of a plan (or series of related
transactions),” within the meaning of Section 355(e) of the Code and the
Treasury Regulations promulgated thereunder, that includes the Distribution. Any
such opinion must assume that the Contribution and Distribution, if effected,
would have qualified for Tax-Free Status if the transaction in question did not
occur.

Section 2. Allocation of Tax Liabilities.

Section 2.01 General Rule.

(a) Parent Liability. Parent shall be liable for, and shall indemnify and hold
harmless the Arlo Group from and against any liability for, Taxes that are
allocated to Parent under this Section 2.

(b) Arlo Liability. Arlo shall be liable for, and shall indemnify and hold
harmless the Parent Group from and against any liability for, Taxes that are
allocated to Arlo under this Section 2.

Section 2.02 Allocation of Consolidated and Combined Income Taxes. Except as
otherwise provided in Section 2.05, with respect to any Parent Combined Income
Tax Return, Parent shall be responsible for any and all Income Taxes due or
required to be reported on any such Income Tax Return (including any increase in
such Tax as a result of a Final Determination); provided, that Arlo shall be
responsible for any and all Income Taxes due or required to be reported on any
such Income Tax Return (including any increase in such Tax as a result of a
Final Determination) for any Post-Contribution Period that are attributable to
the Arlo Group, as determined pursuant to Section 2.04.

 

- 10 -



--------------------------------------------------------------------------------

Section 2.03 Allocation of Separate Income Taxes. Except as otherwise provided
in Section 2.05, (a) Parent shall be responsible for any and all Income Taxes
due with respect to or required to be reported on any Parent Separate Return
(including any increase in such Tax as a result of a Final Determination);
(b) Arlo shall be responsible for any and all Income Taxes due with respect to
or required to be reported on any Arlo Separate Return (including any increase
in such Tax as a result of a Final Determination).

Section 2.04 Determination of Tax Attributable to the Arlo Group in Respect of
any Parent Combined Income Tax Return. With respect to any Parent Combined
Income Tax Return for each Post-Contribution Period, the amount of Taxes
attributable to the Arlo Group shall be the amount of Taxes, if any, that would
be incurred by the Arlo Group and/or its members for such Post-Contribution
Period had the Arlo Group and/or its members not been included in such Parent
Combined Income Tax Return (“Arlo Allocated Taxes”). Arlo Allocated Taxes shall
be determined based on the hypothetical stand-alone liability of the Arlo Group
and/or any of its members for Taxes for such Post-Contribution Period,
calculated on the following basis:

(a) to the extent that members of the Arlo Group would (but for their inclusion
in a Parent Combined Income Tax Return) be entitled to file a Tax Return on a
consolidated, combined or unitary basis solely with other members of the Arlo
Group, such liability for Taxes shall be determined as though such members filed
on a consolidated, combined or unitary basis, as applicable, solely with such
other members of the Arlo Group;

(b) taxable income of the Arlo Group and/or any of its members shall be
calculated by taking into account Tax Attributes of Arlo and the relevant
members of the Arlo Group, in each case, to the extent arising after the
Contribution Date, and treating all such Tax Attributes as being subject to the
limitations under applicable Tax law (including limitations on carrybacks and
carryforwards) that would apply if the relevant members of the Arlo Group had
filed on a separate Tax Return basis for all Tax Periods (or portions thereof)
relevant to the computation (provided, that the Arlo Group and/or its members
shall be deemed to have relinquished, waived or otherwise foregone any
carrybacks to any Pre-Contribution Period; and if any such Tax Attribute would,
under applicable Tax law be required to be carried back, such Tax Attribute
shall be deemed to be available to the Arlo Group on a carryforward basis
(subject to the limitations under applicable Tax law on such carryforwards));
and

(c) in the case of any Straddle Period with respect to the Contribution Date,
(i) Tax Items shall be apportioned between Pre-Contribution Periods and
Post-Contribution Periods in accordance with the principles of Treasury
Regulations Section 1.1502-76(b) as reasonably interpreted and applied by
Parent, and (ii) in determining the apportionment of Tax Items between
Pre-Contribution Periods and Post-Contribution Periods, any Tax Items relating
to the Transactions shall be treated as extraordinary items under the principles
described in Treasury Regulations Section 1.1502-76(b)(2)(ii)(C) and shall (to
the extent occurring on or prior to the Contribution Date) be allocated to
Pre-Contribution Periods, and any Taxes related to such items shall be treated
under the principles described in Treasury Regulations
Section 1.1502-76(b)(2)(iv) as relating to such extraordinary items and shall
(to the extent occurring on or prior to the Contribution Date) be allocated to
Pre-Contribution Periods; provided that for purposes of applying Treasury
Regulations Section 1.1502-76(b), this Section 2.04(c) shall be applied as if
the Contribution Date were a Deconsolidation Date.

 

- 11 -



--------------------------------------------------------------------------------

For the avoidance of doubt, for purposes of calculating any available
carryforward or carryback of Tax Attributes pursuant to clause (b) of this
Section 2.04, the utilization of any such Tax Attributes by members of the
Parent Group shall be disregarded.

Section 2.05 Certain Transaction and Other Taxes.

(a) Arlo Liability. Arlo shall be liable for, and shall indemnify and hold
harmless the Parent Group from and against any liability for any:

(i) Tax resulting from a breach by Arlo of any representation or covenant in
this Agreement, the Separation Agreement or any Ancillary Agreement;

(ii) Tax-Related Losses for which Arlo is responsible pursuant to Section 7.05
of this Agreement; and

(iii) value-added Tax, goods and services Tax or similar Tax imposed by any Tax
Authority on any transfer occurring pursuant to the Transactions to the extent
any member of the Arlo Group is the transferee with respect to the relevant
transfer.

The amount for which Arlo is liable pursuant to Section 2.05(a)(i) and
(iii) shall include all reasonable accounting, legal and other professional
fees, and court costs incurred in connection with the relevant Taxes.

(b) Parent Liability. Parent shall be liable for, and shall indemnify and hold
harmless the Arlo Group from and against any liability for any:

(i) stamp, sales and use, gross receipts, or other transfer Taxes (other than
value-added Tax, goods and services Tax or similar Tax) imposed by any Tax
Authority on the transfers occurring pursuant to the Transactions;

(ii) Tax resulting from a breach by Parent of any representation or covenant in
this Agreement, the Separation Agreement or any Ancillary Agreement;

(iii) Tax-Related Losses for which Parent is responsible pursuant to
Section 7.05 of this Agreement; and

(iv) value-added Tax, goods and services Tax or similar Tax imposed by any Tax
Authority on any transfer occurring pursuant to the Transactions to the extent
any member of the Parent Group is the transferee with respect to the relevant
transfer.

The amounts for which Parent is liable pursuant to Section 2.05(b)(i), (ii) and
(iv) shall include all reasonable accounting, legal and other professional fees,
and court costs incurred in connection with the relevant Taxes.

Section 2.06 No Liability for Prior Payments. For the avoidance of doubt,
neither party to this Agreement shall have any responsibility with respect to,
or have any obligation to repay, any payment made by the other party or any of
its Affiliates prior to the date of this Agreement (whether made to such first
party, to any Tax Authority or to any other Person) in respect of any Taxes or
other amounts for which such first party is responsible hereunder.

 

- 12 -



--------------------------------------------------------------------------------

Section 3. Proration of Taxes for Straddle Periods.

(a) General Method of Proration. In the case of any Straddle Period with respect
to the Deconsolidation Date, Tax Items shall be apportioned between
Pre-Deconsolidation Periods and Post-Deconsolidation Periods in accordance with
the principles of Treasury Regulations Section 1.1502-76(b) as reasonably
interpreted and applied by Parent. With respect to the Parent Federal
Consolidated Income Tax Return for the taxable year that includes the
Distribution, Parent shall determine, in its sole discretion, whether to make an
election under Treasury Regulations Section 1.1502-76(b)(2)(ii). Arlo shall, and
shall cause each member of the Arlo Group to, take all actions necessary to give
effect to such election.

(b) Transactions Treated as Extraordinary Item. In determining the apportionment
of Tax Items between Pre-Deconsolidation Periods and Post-Deconsolidation
Periods, any Tax Items relating to the Transactions shall be treated as
extraordinary items described in Treasury Regulations
Section 1.1502-76(b)(2)(ii)(C) and shall (to the extent occurring on or prior to
the Deconsolidation Date) be allocated to Pre-Deconsolidation Periods, and any
Taxes related to such items shall be treated under Treasury Regulations
Section 1.1502-76(b)(2)(iv) as relating to such extraordinary items and shall
(to the extent occurring on or prior to the Deconsolidation Date) be allocated
to Pre-Deconsolidation Periods.

Section 4. Preparation and Filing of Tax Returns.

Section 4.01 General. Except as otherwise provided in this Section 4, Tax
Returns shall be prepared and filed when due (taking into account extensions) by
the Person obligated to file such Tax Returns under the Code or applicable Tax
Law. The Companies shall provide, and shall cause their respective Affiliates to
provide, assistance and cooperation to one another in accordance with Section 8
with respect to the preparation and filing of Tax Returns, including by
providing information required to be provided pursuant to Section 8.

Section 4.02 Parent’s Responsibility. Parent has the exclusive obligation and
right to prepare and file, or to cause to be prepared and filed:

(a) Parent Combined Income Tax Returns and any other Joint Returns which Parent
reasonably determines are required to be filed (or which Parent chooses to be
filed) by the Companies or any of their Affiliates for any Tax Period; and

(b) Parent Separate Returns and Arlo Separate Returns which Parent reasonably
determines are required to be filed by the Companies or any of their Affiliates
for any Tax Periods (limited, in the case of Arlo Separate Returns, to such
Returns as are required to be filed (taking into account extensions) on or prior
to the Contribution Date).

Section 4.03 Arlo’s Responsibility. Arlo shall prepare and file, or shall cause
to be prepared and filed, all Tax Returns required to be filed by or with
respect to members of the Arlo Group other than those Tax Returns which Parent
is required or entitled to prepare and file under Section 4.02. The Tax Returns
required to be prepared and filed by Arlo under this Section 4.03 shall include
(a) any Arlo Federal Consolidated Income Tax Return for Tax Periods ending after
the Deconsolidation Date and (b) Arlo Separate Returns required to be filed
(taking into account extensions) after the Contribution Date.

 

- 13 -



--------------------------------------------------------------------------------

Section 4.04 Tax Accounting Practices.

(a) General Rule. Except as otherwise provided in Section 4.04(b), with respect
to any Tax Return that Arlo has the obligation and right to prepare and file, or
cause to be prepared and filed, under Section 4.03, for any Pre-Deconsolidation
Period or any Straddle Period (or any Tax Period beginning after the
Deconsolidation Date to the extent items reported on such Tax Return could
reasonably be expected to affect items reported on any Tax Return that Parent
has the obligation or right to prepare and file for any Pre-Deconsolidation
Period or any Straddle Period), such Tax Return shall be prepared in accordance
with past practices, accounting methods, elections or conventions (“Past
Practices”) used with respect to the Tax Returns in question, and to the extent
any items are not covered by Past Practices, in accordance with reasonable Tax
accounting practices selected by Arlo. Except as otherwise provided in
Section 4.04(b), Parent shall prepare any Tax Return that it has the obligation
and right to prepare and file, or cause to be prepared and filed, under
Section 4.02, in accordance with reasonable Tax accounting practices selected by
Parent.

(b) Reporting of Transactions. Except to the extent otherwise required by a
change in applicable law or as a result of a Final Determination, neither Parent
nor Arlo shall, and shall not permit or cause any member of its respective Group
to, take any position that is inconsistent with the treatment of (A) the
Contribution or the Distribution, if effected, as having Tax-Free Status (or
analogous status under state or local law), (B) the Internal Contribution and
First Internal Distribution, taken together, as having Internal Distribution
Tax-Free Status (or analogous status under state or local law), or (C) the
Second Internal Distribution as having Internal Distribution Tax-Free Status (or
analogous status under state or local law).

Section 4.05 Consolidated or Combined Tax Returns. Arlo will elect and join, and
will cause its respective Affiliates to elect and join, in filing any Parent
State Combined Income Tax Returns, Parent Foreign Combined Income Tax Returns,
and any other Joint Returns that Parent reasonably determines are required to be
filed by the Companies or any of their Affiliates (or that Parent chooses to
file pursuant to Section 4.02(a)) for any Tax Periods. With respect to any Arlo
Separate Returns relating to any Tax Period (or portion thereof) ending on or
prior to the Distribution Date, Arlo will elect and join, and will cause its
respective Affiliates to elect and join, in filing consolidated, unitary,
combined, or other similar joint Tax Returns, to the extent each entity is
eligible to join in such Tax Returns, if Parent reasonably determines that the
filing of such Tax Returns is consistent with past reporting practices, or, in
the absence of applicable past practices, will result in the minimization of the
net present value of the aggregate Tax to the entities eligible to join in such
Tax Returns.

 

- 14 -



--------------------------------------------------------------------------------

Section 4.06 Right to Review Tax Returns.

(a) General. With respect to the Parent Federal Consolidated Income Tax Return
for the taxable period that ends on and includes the Deconsolidation Date,
Parent shall make such Tax Return (or the relevant portions thereof), related
work papers, and other supporting documents available for Arlo’s review to the
extent (i) such Tax Return relates to Taxes for which Arlo is or would
reasonably be expected to be liable, (ii) Arlo is or would reasonably be
expected to be liable, in whole or in part, for any additional Taxes owing as a
result of adjustments to the amount of Taxes reported on such Tax Return,
(iii) such Tax Return relates to Taxes for which Arlo would reasonably be
expected to have a claim for Tax Benefits under this Agreement, or
(iv) reasonably necessary for Arlo to confirm compliance with the terms of this
Agreement. Parent shall use reasonable efforts to make such Tax Return, work
papers, and other supporting documents available for review as required under
this paragraph promptly once such Tax Return is materially complete, but in any
event no later than 10 days in advance of the due date for filing such Tax
Return, such that Arlo has a meaningful opportunity to review and comment on
such Tax Return.

(b) Execution of Returns Prepared by Other Party. In the case of any Tax Return
that is required to be prepared and filed by one Company under this Agreement
and that is required by law to be signed by the other Company (or by its
authorized representative), the Company that is legally required to sign such
Tax Return shall not be required to sign such Tax Return under this Agreement,
unless there is at least a reasonable basis for the Tax treatment of each
material item reported on the Tax Return.

Section 4.07 Arlo Carrybacks and Claims for Refund. Arlo hereby agrees that any
available elections to waive the right to claim in any Pre-Deconsolidation
Period with respect to any Tax Return with respect to which Parent is the
Responsible Company (including any Joint Return) or any Tax Return reflecting
Taxes for which both Parent and Arlo are responsible under Section 2 any Arlo
Carryback arising in a Post-Deconsolidation Period shall be made, and no
affirmative election shall be made to claim any such Arlo Carryback.

Section 4.08 Apportionment of Taxes, Earnings and Profits and Tax Attributes.

(a) If the Parent Affiliated Group has a Tax Attribute, the portion, if any, of
such Tax Attribute apportioned to Arlo or the members of the Arlo Group and/or
treated as a carryover to the first Post-Deconsolidation Period of Arlo (or such
member) shall be determined by Parent in accordance with Treasury Regulations
Sections 1.1502-21, 1.1502-21T, 1.1502-22, 1.1502-79 and, if applicable,
1.1502-79A.

(b) No Tax Attribute with respect to consolidated Federal Income Tax of the
Parent Affiliated Group, other than those described in Section 4.08(a), and no
Tax Attribute with respect to consolidated, combined or unitary state, local, or
foreign Income Tax, in each case, arising in respect of a Joint Return shall be
apportioned to Arlo or any member of the Arlo Group, except as Parent (or such
member of the Parent Group as Parent shall designate) determines is otherwise
required under applicable law.

(c) Parent (or its designee) shall reasonably determine in good faith the
portion, if any, of any Tax Attribute that must (absent a Final Determination to
the contrary) be apportioned to Arlo or any member of the Arlo Group in
accordance with this Section 4.08 and applicable law and, if applicable, the
amount of tax basis and earnings and profits to be apportioned to Arlo or any
member of the Arlo Group in accordance with this Section 4.08 and applicable
law, and, at Arlo’s request, shall use commercially reasonable efforts to
provide written supporting documentation of the calculation thereof to Arlo as
soon as reasonably practicable

 

- 15 -



--------------------------------------------------------------------------------

after the date of such request and after the information necessary to make such
calculation becomes available to Parent. For the absence of doubt, Parent shall
not be liable to Arlo or any member of the Arlo Group for any failure of any
determination under this Section 4.08 to be accurate under applicable law.

(d) Any written documentation delivered by Parent pursuant to Section 4.08(c)
shall be binding on Arlo and each member of the Arlo Group and shall not be
subject to dispute resolution. Except to the extent otherwise required by a
change in applicable law or pursuant to a Final Determination, Arlo shall not
take any position (whether on a Tax Return or otherwise) that is inconsistent
with the information contained in such written documentation.

Section 5. Tax Payments.

Section 5.01 Payment of Taxes with Respect to Parent Combined Income Tax
Returns. In the case of any Parent Combined Income Tax Return reflecting Taxes
for which both Parent and Arlo are responsible under Section 2:

(a) Payment of Tax Due. Parent shall compute the amount of Tax required to be
paid to the applicable Tax Authority (taking into account the requirements of
Section 4.04 relating to consistent accounting and reporting practices, as
applicable) with respect to any Tax Return on the Payment Date for such Tax
Return. Parent shall pay such amount to such Tax Authority on or before such
Payment Date and shall provide notice to Arlo setting forth Arlo’s
responsibility for the amount of Taxes paid to the Tax Authority and provide
proof of payment of such Taxes.

(b) Computation and Payment of Liability with Respect to Tax Due. Within 30 days
following the earlier of (i) the due date (taking into account extensions) for
filing any such Tax Return (excluding any Tax Return with respect to payment of
estimated Taxes or Taxes due with a request for extension of time to file) or
(ii) the date on which such Tax Return is filed, Arlo shall pay to Parent the
amount, if any, allocable to the Arlo Group under the provisions of this
Agreement. For the avoidance of doubt, however, the 30-day period described
herein shall not commence unless and until Parent notifies Arlo pursuant to
Section 5.01(a) hereof.

(c) Adjustments Resulting in Underpayments. In the case of any adjustment
pursuant to a Final Determination with respect to any such Tax Return, Parent
shall pay to the applicable Tax Authority when due any additional Tax due with
respect to such Tax Return required to be paid as a result of such adjustment
pursuant to such Final Determination. Parent shall compute the amount
attributable to the Arlo Group in accordance with this Agreement and Arlo shall
pay to Parent any amount due Parent under this Agreement within 30 days from the
later of (i) the date the additional Tax was paid by Parent or, in an instance
where no cash payment is due to a Tax Authority, the date of such Final
Determination, or (ii) the date of receipt of a written notice and demand from
Parent for payment of the amount due, accompanied by evidence of payment and a
statement detailing the Taxes paid and describing in reasonable detail the
particulars relating thereto.

 

- 16 -



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein, if the amount to be paid
pursuant to paragraph (b) or (c) (in each case, excluding any interest pursuant
to Section 14) is in excess of $1 million, then, no later than the later of (i)
5 Business Days after the date of receipt of a written notice and demand from
Parent for payment of the amount due, accompanied by a statement detailing the
Taxes required to be paid and (ii) 3 Business Days prior to the due date for the
payment of such Tax, Arlo shall pay to Parent any amount due Parent under
Section 2.

Section 5.02 Payment of Separate Company Taxes. Each Company shall pay, or shall
cause to be paid, to the applicable Tax Authority when due all Taxes owed by
such Company or a member of such Company’s Group with respect to a Separate
Return of Income Taxes.

Section 5.03 Indemnification Payments.

(a) If any Company (the “Payor”) is required under applicable Tax Law to pay to
a Tax Authority a Tax that another Company (the “Required Party”) is liable for
under this Agreement, the Payor shall provide notice to the Required Party of
the amount due, accompanied by evidence of payment and a statement detailing the
Taxes paid and describing in reasonable detail the particulars relating thereto.
Such Required Party shall have a period of 20 days after the receipt of notice
to respond thereto. Unless the Required Party disputes the amount it is liable
for under this Agreement, the Required Party shall reimburse the Payor within 30
days of delivery by the Payor of the notice described above. To the extent the
Required Party does not agree with the amount the Payor claims the Required
Party is liable for under this Agreement, the dispute shall be resolved in
accordance with Section 13. Notwithstanding anything to the contrary herein, if
the amount to be paid pursuant to this Section 5.03 (excluding interest pursuant
to Section 14) is in excess of $1 million, then, no later than the later of
(i) 5 Business Days after delivery by the Payor to the Required Party of an
invoice for the amount due, accompanied by a statement detailing the Taxes
required to be paid and describing in reasonable detail the particulars relating
thereto, (ii) 3 Business Days prior to the due date for the payment of such Tax,
the Required Party shall pay the Payor.

(b) Any Tax indemnity payment required to be made by the Required Party pursuant
to this Agreement shall be reduced by any corresponding Tax Benefit payment
required to be made to the Required Party by the other Company pursuant to
Section 6. For the avoidance of doubt, a Tax Benefit payment is treated as
corresponding to a Tax indemnity payment to the extent the Tax Benefit realized
is directly attributable to the same Tax Item (or adjustment of such Tax Item
pursuant to a Final Determination) that gave rise to the Tax indemnity payment.

(c) All indemnification payments under this Agreement shall be made by Parent
directly to Arlo and by Arlo directly to Parent; provided, however, that if the
Companies mutually agree with respect to any such indemnification payment, any
member of the Parent Group, on the one hand, may make such indemnification
payment to any member of the Arlo Group, on the other hand, and vice versa.

 

- 17 -



--------------------------------------------------------------------------------

Section 6. Tax Benefits.

Section 6.01 Tax Benefits.

(a) Except as set forth below, Parent shall be entitled to any refund (and any
interest thereon received from the applicable Tax Authority) of Taxes for which
Parent is liable hereunder, Arlo shall be entitled to any refund (and any
interest thereon received from the applicable Tax Authority) of Taxes for which
Arlo is liable hereunder, and a Company receiving a refund to which another
Company is entitled hereunder, in whole or in part, shall pay over such refund
(or portion thereof) to such other Company within 30 days after such refund is
received.

(b) If a member of the Arlo Group actually realizes in cash any Tax Benefit as a
result of an adjustment pursuant to a Final Determination that increases Taxes
for which a member of the Parent Group is liable hereunder (or reduces any Tax
Attribute of a member of the Parent Group) and such Tax Benefit would not have
arisen but for such adjustment (determined on a “with and without” basis), or if
a member of the Parent Group actually realizes in cash any Tax Benefit as a
result of an adjustment pursuant to a Final Determination that increases Taxes
for which a member of the Arlo Group is liable hereunder (or reduces any Tax
Attribute of a member of the Arlo Group) and such Tax Benefit would not have
arisen but for such adjustment (determined on a “with and without” basis), Arlo
or Parent, as the case may be, shall make a payment to either Parent or Arlo, as
appropriate, within 30 days following such actual realization of the Tax
Benefit, in an amount equal to such Tax Benefit actually realized in cash
(including any Tax Benefit actually realized as a result of the payment).

(c) No later than 30 days after a Tax Benefit described in Section 6.01(b) is
actually realized in cash by a member of the Parent Group or a member of the
Arlo Group, Parent (if a member of the Parent Group actually realizes such Tax
Benefit) or Arlo (if a member of the Arlo Group actually realizes such Tax
Benefit) shall provide the other Company with a written calculation of the
amount payable to such other Company by Parent or Arlo pursuant to this
Section 6. In the event that Parent or Arlo disagrees with any such calculation
described in this Section 6.01(c), Parent or Arlo shall so notify the other
Company in writing within 15 days of receiving the written calculation set forth
above in this Section 6.01(c). Parent and Arlo shall endeavor in good faith to
resolve such disagreement, and, failing that, the amount payable under this
Section 6 shall be determined in accordance with the disagreement resolution
provisions of Section 13 as promptly as practicable. To the extent the amount
payable determined pursuant to this Section 6.01(c) differs from the amount paid
pursuant to Section 6.01(b), an appropriate adjusting payment shall be made
promptly.

Section 6.02 Parent and Arlo Income Tax Deductions in Respect of Certain Equity
Awards and Incentive Compensation.

(a) Allocation of Deductions. To the extent permitted by applicable law, Income
Tax deductions arising by reason of exercises of options to purchase Parent or
Arlo stock or settlement of restricted stock units, in each case, following the
Contribution, with respect to Parent stock or Arlo stock (such options and
restricted stock units, collectively, “Compensatory Equity Interests”) held by
any Person shall be claimed (i) in the case of an active employee, solely by the
Group that employs such Person at the time of exercise, vesting, or settlement,
as applicable, and (ii) in the case of a former employee, solely by the Group
that last employed such Person (the Group described in clause (i) or (ii), the
“Employing Party”). To the extent permitted by applicable law, Income Tax
deductions arising with respect to shares issued under the Parent Employee Stock
Purchase Plan or the

 

- 18 -



--------------------------------------------------------------------------------

ARLO ESPP to any Person, in each case, following the Contribution, shall be
claimed (i) in the case of an active employee, solely by the Group that employs
or employed such Person at the time of issuance (or, in the case of any Income
Tax deductions arising by reason of a disqualifying disposition, solely by the
Group that employs such Person at the time of such disposition), and (ii) in the
case of a former employee, solely by the Group that last employed such Person.

(b) Withholding and Reporting. Parent (or one of its Subsidiaries) shall be
responsible for (x) remitting to each applicable Tax Authority applicable Tax
withholdings and (y) satisfying applicable Tax reporting obligations, in each
case, with respect to any Compensatory Equity Interest held by its active
employees or former employees last employed by the Parent Group, and Arlo (or
one of its Subsidiaries) shall be responsible for (x) remitting to each
applicable Tax Authority applicable Tax withholdings and (y) satisfying
applicable Tax reporting obligations, in each case, with respect to any
Compensatory Equity Interest held by its active employees or former employees
last employed by the Arlo Group. The party that is entitled to claim the
deductions described in Section 6.02(a) with respect to shares issued under the
Parent Employee Stock Purchase Plan or the ARLO ESPP shall be responsible for
all applicable Taxes (including, but not limited to, withholding and excise
taxes), if any, with respect to such shares and shall satisfy, or shall cause to
be satisfied, all applicable Tax reporting obligations with respect thereto.

Section 7. Tax-Free Status.

Section 7.01 Representations.

(a) Each of Parent and Arlo hereby represents and warrants that (A) it has (or
will have) reviewed any Representation Letters executed by it and (B) subject to
any qualifications therein, all information, representations and covenants
contained in such Representation Letters that relate to such Company, any member
of its Group or its business are (or will be) true, correct and complete as of
the date of the Tax Opinion to which such Representation Letters relate.

(b) Arlo hereby represents and warrants that it has no plan or intention of
taking any action, or failing to take any action (or causing or permitting any
member of its Group to take or fail to take any action), and does not know of
any circumstance that could reasonably be expected to (i) adversely affect the
Tax-Free Status of the Contribution or, if effected, the Distribution,
(ii) adversely affect the Internal Distribution Tax-Free Status of the Internal
Contribution or any Internal Distribution, or (iii) cause any representation or
factual statement made in this Agreement, the Separation Agreement, any
Representation Letters executed by it or any of the Ancillary Agreements to be
untrue.

(c) Arlo hereby represents and warrants that, during the two-year period ending
on the date hereof, there was no “agreement, understanding, arrangement,
substantial negotiations or discussions” (as such terms are defined in Treasury
Regulations Section 1.355-7(h)) by any one or more officers or directors of any
member of the Arlo Group or by any other Person or Persons with the implicit or
explicit permission of one or more of such officers or directors regarding an
acquisition of all or a significant portion of the Arlo Capital Stock (or
capital stock of any predecessor); provided, however, that no representation is
made regarding any such “agreement, understanding, arrangement, substantial
negotiations or discussions” (as such terms are defined in Treasury Regulations
Section 1.355-7(h)) (i) by any one or more officers or directors of Parent or
(ii) relating to Arlo Capital Stock sold pursuant to the IPO.

 

- 19 -



--------------------------------------------------------------------------------

Section 7.02 Restrictions on Arlo.

(a) Arlo agrees that, unless Parent shall have determined not to undertake the
Distribution and shall have waived in writing (which waiver may be withheld or
granted by Parent, in its sole and absolute discretion) the requirement to
comply with this sentence, Arlo (i) will (and shall cause each member of the
Arlo Group to) take any action reasonably requested by Parent in order to
consummate the Distribution (including, without limitation, executing
representation letters prepared by Parent’s Tax Advisors supporting any Tax
Opinions regarding the Distribution) and (ii) will not take or fail to take, or
cause or permit any Arlo Affiliate to take or fail to take, any action where
such action or failure to act could reasonably be expected to (A) prevent Parent
from consummating the Distribution or (B) require Parent or Arlo to reflect a
liability or reserve for Income Taxes with respect to the Distribution in its
financial statements. Arlo agrees that, without Parent’s prior written consent,
it will not take, or cause or permit any Arlo Affiliate to take, any action that
could reasonably be expected to (i) cause Parent to cease to have “control”
(within the meaning of Section 368(c) of the Code) of Arlo or (ii) result in a
Deconsolidation Event, in each case, prior to the Distribution Date.

(b) Arlo agrees that it will not take or fail to take, or cause or permit any
Arlo Affiliate to take or fail to take, any action where such action or failure
to act would be inconsistent with or cause to be untrue any material,
information, covenant or representation in this Agreement, the Separation
Agreement, any of the Ancillary Agreements or any Representation Letter. Arlo
agrees that it will not take or fail to take, or permit any Arlo Affiliate to
take or fail to take, any action that prevents or could reasonably be expected
to prevent (i) the Tax-Free Status or the Internal Distribution Tax-Free Status
(in the case of the Tax-Free Status of the Distribution, unless Parent shall
have determined not to undertake the Distribution and shall have waived in
writing (which waiver may be withheld or granted by Parent, in its sole and
absolute discretion) the requirement to comply with this clause (i) relating to
the Distribution), or (ii) any other transaction contemplated by the Separation
Agreement which is intended by the parties to be tax-free from so qualifying.

(c) Arlo agrees that, unless Parent shall have determined not to undertake the
Distribution and shall have waived in writing (which waiver may be withheld or
granted by Parent, in its sole and absolute discretion) the requirement to
comply with this Section 7.02(c), from the date hereof until the first day after
the Restriction Period, it will (i) maintain its status as a company engaged in
the Arlo Active Trade or Business for purposes of Section 355(b)(2) of the Code
and (ii) not engage in any transaction that would or reasonably could result in
it ceasing to be a company engaged in the Arlo Active Trade or Business for
purposes of Section 355(b)(2) of the Code.

 

- 20 -



--------------------------------------------------------------------------------

(d) Arlo agrees that, unless Parent shall have determined not to undertake the
Distribution and shall have waived in writing (which waiver may be withheld or
granted by Parent, in its sole and absolute discretion) the requirement to
comply with this Section 7.02(d), from the date hereof until the first day after
the Restriction Period, it will not (i) enter into any Proposed Acquisition
Transaction or, to the extent Arlo has the right to prohibit any Proposed
Acquisition Transaction, permit any Proposed Acquisition Transaction to occur
(whether by (x) redeeming rights under a shareholder rights plan, (y) finding a
tender offer to be a “permitted offer” under any such plan or otherwise causing
any such plan to be inapplicable or neutralized with respect to any Proposed
Acquisition Transaction, or (z) approving any Proposed Acquisition Transaction,
whether for purposes of Section 203 of the DGCL or any similar corporate
statute, any “fair price” or other provision of Arlo’s charter or bylaws or
otherwise), (ii) merge or consolidate with any other Person or liquidate or
partially liquidate, (iii) in a single transaction or series of transactions
(A) sell or transfer (other than sales or transfers of inventory in the ordinary
course of business) all or substantially all of the assets that were transferred
to Arlo pursuant to the Contribution, (B) sell or transfer 30% or more of the
gross assets of the Arlo Active Trade or Business or (C) sell or transfer 30% or
more of the consolidated gross assets of Arlo and its Affiliates (in each case,
such percentages to be measured based on fair market value as of the
Distribution Date), (iv) redeem or otherwise repurchase (directly or through an
Arlo Affiliate) any Arlo stock, or rights to acquire stock, except to the extent
such repurchases satisfy Section 4.05(1)(b) of Revenue Procedure 96-30 (as in
effect prior to the amendment of such Revenue Procedure by Revenue Procedure
2003-48), (v) amend its certificate of incorporation (or other organizational
documents), or take any other action, whether through a stockholder vote or
otherwise, affecting the voting rights of Arlo Capital Stock (including, without
limitation, through the conversion of one class of Arlo Capital Stock into
another class of Arlo Capital Stock), or (vi) take any other action or actions
(including any action or transaction that would be reasonably likely to be
inconsistent with any representation or covenant made or to be made in any
Representation Letters) which in the aggregate (and taking into account any
other transactions described in this paragraph (d)) would or reasonably could
have the effect of causing or permitting one or more Persons (whether or not
acting in concert) to acquire, directly or indirectly, stock representing a
Fifty-Percent or Greater Interest in Arlo (or any successor) or otherwise
jeopardize the Tax-Free Status of the Contribution or the Distribution, unless,
in each case, (A) prior to taking any such action set forth in the foregoing
clauses (i) through (vi) on or prior to the Distribution Date, Parent shall have
consented to such action in writing (which consent may be withheld or granted by
Parent in its sole and absolute discretion) and (B) prior to taking any such
action set forth in the foregoing clauses (i) through (vi) following the
Distribution Date until the first day after the Restriction Period, (I) Arlo
shall have requested that Parent obtain a private letter ruling (or, if
applicable, a supplemental private letter ruling) from the IRS and/or any other
applicable Tax Authority in accordance with Section 7.04(b) and (d) of this
Agreement to the effect that such transaction will not affect the Tax-Free
Status and Parent shall have received such a private letter ruling in form and
substance satisfactory to Parent, in its sole and absolute discretion, which
discretion shall be exercised in good faith solely to preserve the Tax-Free
Status (and in determining whether a private letter ruling is satisfactory,
Parent may consider, among other factors, the appropriateness of any underlying
assumptions and representations made in connection with such private letter
ruling), (II) Arlo shall have provided Parent with an Unqualified Tax Opinion in
form and substance satisfactory to Parent, in its sole and absolute discretion,
which discretion shall be exercised in good faith solely to preserve the
Tax-Free Status (and in determining whether an opinion is satisfactory, Parent
may consider, among other factors, the appropriateness of any underlying
assumptions

 

- 21 -



--------------------------------------------------------------------------------

and representations used as a basis for the Unqualified Tax Opinion and Parent
may determine that no opinion would be acceptable to Parent) or (III) Parent
shall have waived in writing (which waiver may be withheld or granted by Parent,
in its sole and absolute discretion) the requirement to obtain such private
letter ruling or Unqualified Tax Opinion.

Section 7.03 Restrictions on Parent. Parent agrees that it will not take or fail
to take, or cause or permit any member of the Parent Group to take or fail to
take, any action where such action or failure to act would be inconsistent with
or cause to be untrue any material, information, covenant or representation in
this Agreement, the Separation Agreement, any of the Ancillary Agreements or any
Representation Letters. Parent agrees that it will not take or fail to take, or
cause or permit any member of the Parent Group to take or fail to take, any
action which prevents or could reasonably be expected to prevent the Tax-Free
Status; provided, however, that this Section 7.03 shall not be construed as
obligating Parent to consummate the Distribution.

Section 7.04 Procedures Regarding Opinions and Rulings.

(a) Following the Distribution Date, if Arlo notifies Parent that it desires to
take one of the actions described in clauses (i) through (vi) of Section 7.02(d)
(a “Notified Action”), Parent and Arlo shall reasonably cooperate to attempt to
obtain the private letter ruling or Unqualified Tax Opinion referred to in
Section 7.02(d), unless Parent shall have waived the requirement to obtain such
private letter ruling or Unqualified Tax Opinion.

(b) Rulings or Unqualified Tax Opinions at Arlo’s Request. Following the
Distribution Date, at the reasonable request of Arlo pursuant to
Section 7.02(d), Parent shall cooperate with Arlo and use commercially
reasonable efforts to seek to obtain, as expeditiously as possible, a private
letter ruling from the IRS (and/or any other applicable Tax Authority, or if
applicable, a supplemental private letter ruling) or cooperate with Arlo to
enable Arlo to obtain an Unqualified Tax Opinion for the purpose of permitting
Arlo to take the Notified Action. Further, in no event shall Parent be required
to file or cooperate in the filing of any request for a private letter ruling
under this Section 7.04(b), unless Arlo represents that (A) it has reviewed the
request for such private letter ruling, and (B) all statements, information and
representations, if any, relating to any member of the Arlo Group, contained in
the related private letter ruling documents are (subject to any qualifications
therein) true, correct and complete. Arlo shall reimburse Parent for all
reasonable costs and expenses, including out-of-pocket expenses and expenses
relating to the utilization of Parent personnel, incurred by the Parent Group in
obtaining a private letter ruling or Unqualified Tax Opinion requested by Arlo
within 30 days after receiving an invoice from Parent therefor.

(c) Rulings or Unqualified Tax Opinions at Parent’s Request. Parent shall have
the right to request or obtain a private letter ruling (or, if applicable, a
supplemental private letter ruling) from the IRS (and/or any other applicable
Tax Authority) or an Unqualified Tax Opinion at any time, in its sole and
absolute discretion. If Parent determines to obtain a private letter ruling or
an Unqualified Tax Opinion, Arlo shall (and shall cause each Affiliate of Arlo
to) cooperate with Parent and take any and all actions reasonably requested by
Parent in connection with obtaining the private letter ruling or Unqualified Tax
Opinion (including, without limitation, by making any representation or covenant
or providing any materials or information requested by the IRS (or other
applicable Tax Authority) or Tax Advisor; provided that Arlo shall not be
required to make (or cause any Affiliate of Arlo to make) any representation or
covenant that is inconsistent with historical facts or as to future matters or
events over which it has no control). Parent and Arlo shall each bear its own
costs and expenses in obtaining a private letter ruling or an Unqualified Tax
Opinion requested by Parent.

 

- 22 -



--------------------------------------------------------------------------------

(d) Arlo hereby agrees that Parent shall have sole and exclusive control over
the process of obtaining any private letter ruling pursuant to Section 7.04(b)
or (c), and that only Parent shall be permitted to apply for such a private
letter ruling. In connection with obtaining a private letter ruling pursuant to
Section 7.04(b), (A) Parent shall keep Arlo informed in a timely manner of all
material actions taken or proposed to be taken by Parent in connection
therewith; (B) Parent shall (1) reasonably in advance of the submission of any
related private letter ruling documents provide Arlo with a draft copy thereof,
(2) reasonably consider Arlo’s comments on such draft copy, and (3) provide Arlo
with a final copy; and (C) Parent shall provide Arlo with notice reasonably in
advance of, and Arlo shall have the right to attend, any meetings with the IRS
(or other applicable Tax Authority) (subject to the approval of the IRS (or
other applicable Tax Authority)) that relate to such private letter ruling
request. Neither Arlo nor any Arlo Affiliate directly or indirectly controlled
by Arlo shall seek any guidance from the IRS or any other Tax Authority (whether
written, verbal or otherwise) at any time concerning any of the Transactions
(including the impact of any other transaction on any of the Transactions).

Section 7.05 Liability for Tax-Related Losses.

(a) Notwithstanding anything in this Agreement or the Separation Agreement to
the contrary, subject to Section 7.05(c), Arlo shall be responsible for, and
shall indemnify and hold harmless Parent and its Affiliates and each of their
respective officers, directors and employees from and against, one hundred
percent (100%) of any Tax-Related Losses that are attributable to or result from
any one or more of the following: (A) the acquisition after the Distribution of
all or a portion of Arlo’s Capital Stock and/or its or its subsidiaries’ stock
or assets (including any capital stock of Arlo Ireland) by any means whatsoever
by any Person, (B) any “agreement, understanding, arrangement, substantial
negotiations or discussions” (as such terms are defined in Treasury Regulations
Section 1.355-7(h)) by any one or more officers or directors of any member of
the Arlo Group or by any other Person or Persons with the implicit or explicit
permission of one or more of such officers or directors (other than officers or
directors of Parent) that cause the Distribution or any Internal Distribution to
be treated as part of a plan pursuant to which one or more Persons acquire,
directly or indirectly, stock of Arlo or Arlo Ireland (or any successor thereof)
representing a Fifty-Percent or Greater Interest therein, (C) any action or
failure to act by Arlo after the Distribution (including, without limitation,
any amendment to Arlo’s certificate of incorporation (or other organizational
documents), whether through a stockholder vote or otherwise) affecting the
voting rights of Arlo stock (including, without limitation, through the
conversion of one class of Arlo Capital Stock into another class of Arlo Capital
Stock), (D) any act or failure to act by Arlo or any Arlo Affiliate described in
Section 7.02 (regardless whether such act or failure to act is or may be covered
by a consent described in Section 7.02(a) or a consent, private letter ruling,
Unqualified Tax Opinion or waiver described in clause (A) or (B) of
Section 7.02(d)), or (E) any breach by Arlo of any of its agreements or
representations set forth in Section 7.01 or in any Representation Letter
executed by it.

 

- 23 -



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement or the Separation Agreement to
the contrary, subject to Section 7.05(c), Parent shall be responsible for, and
shall indemnify and hold harmless Arlo and its Affiliates and each of their
respective officers, directors and employees from and against, one hundred
percent (100%) of any Tax-Related Losses that are attributable to, or result
from any one or more of the following: (A) the acquisition after the
Distribution of all or a portion of Parent’s stock and/or its or its
subsidiaries’ stock or assets (including any capital stock of Netgear Holdings
or Netgear International) by any means whatsoever by any Person, (B) any
“agreement, understanding, arrangement, substantial negotiations or discussions”
(as such terms are defined in Treasury Regulations Section 1.355-7(h)) by any
one or more officers or directors of any member of the Parent Group or by any
other Person or Persons with the implicit or explicit permission of one or more
of such officers or directors that cause the Distribution or any Internal
Distribution to be treated as part of a plan pursuant to which one or more
Persons acquire, directly or indirectly, stock of Parent, Netgear Holdings or
Netgear International (or any successor thereof) representing a Fifty-Percent or
Greater Interest therein, (C) any act or failure to act by Parent or a member of
the Parent Group described in Section 7.03 or (D) any breach by Parent of any of
its agreement or representations set forth in Section 7.01(a) or in any
Representation Letters executed by it.

(c)

(i) To the extent that any Tax-Related Loss is or reasonably could be subject to
indemnification under both Sections 7.05(a) and (b), responsibility for such
Tax-Related Loss shall be shared by Parent and Arlo according to relative fault.

(ii) Notwithstanding anything in Section 7.05(b) or (c)(i) or any other
provision of this Agreement or the Separation Agreement to the contrary:

(A) with respect to (I) any Tax-Related Loss resulting from the application of
Section 355(e) or Section 355(f) of the Code (other than as a result of an
acquisition of a Fifty-Percent or Greater Interest in Parent, Netgear Holdings
or Netgear International) and (II) any other Tax-Related Loss resulting, in
whole or in part, from an acquisition after the Distribution of any stock or
assets of Arlo (or any Arlo Affiliate) by any means whatsoever by any Person or
any action or failure to act by Arlo after the Distribution affecting the voting
rights of Arlo, Arlo shall be responsible for, and shall indemnify and hold
harmless Parent and its Affiliates and each of their respective officers,
directors and employees from and against, one hundred percent (100%) of such
Tax-Related Loss; and

(B) for purposes of calculating the amount and timing of any Tax-Related Loss
for which Arlo is responsible under this Section 7.05(c)(ii)(B), Tax-Related
Losses shall be calculated by assuming that Parent, the Parent Affiliated Group
and each member of the Parent Group (I) pay Tax at the highest marginal
corporate Tax rates in effect in each relevant taxable year and (II) have no Tax
Attributes in any relevant taxable year.

 

- 24 -



--------------------------------------------------------------------------------

(iii) Notwithstanding anything in Section 7.05(a) or (c)(i) or any other
provision of this Agreement or the Separation Agreement to the contrary, with
respect to (I) any Tax-Related Loss resulting from the application of
Section 355(e) or Section 355(f) of the Code (other than as a result of an
acquisition of a Fifty-Percent or Greater Interest in Arlo) and (II) any other
Tax-Related Loss resulting, in whole or in part, from an acquisition after the
Distribution of any stock or assets of Parent (or any Parent Affiliate) by any
means whatsoever by any Person, Parent shall be responsible for, and shall
indemnify and hold harmless Arlo and its Affiliates and each of their respective
officers, directors and employees from and against, one hundred percent (100%)
of such Tax-Related Loss.

(d) Arlo shall pay Parent the amount of any Tax-Related Losses for which Arlo is
responsible under this Section 7.05: (A) in the case of Tax-Related Losses
described in clause (i) of the definition of Tax-Related Losses no later than
two Business Days prior to the date Parent files, or causes to be filed, the
applicable Tax Return for the year of the Contribution or Distribution, as
applicable (the “Filing Date”) (provided that if such Tax-Related Losses arise
pursuant to a Final Determination described in clause (a), (b) or (c) of the
definition of “Final Determination,” then Arlo shall pay Parent no later than
two Business Days prior to the due date for making payment with respect to such
Final Determination) and (B) in the case of Tax-Related Losses described in
clause (ii) or (iii) of the definition of Tax-Related Losses, no later than two
Business Days after the date Parent pays such Tax-Related Losses. Parent shall
pay Arlo the amount of any Tax-Related Losses (described in clause (ii) or (iii)
of the definition of Tax-Related Loss) for which Parent is responsible under
this Section 7.05 no later than two Business Days after the date Arlo pays such
Tax-Related Losses. Each party shall have the right to review the calculation of
any Tax-Related Losses prepared by the other party, including any related work
papers and other supporting documentation.

Section 7.06 Section 336(e) Election. If Parent determines, in its sole
discretion, that a protective election under Section 336(e) of the Code (a
“Section 336(e) Election”) shall be made with respect to the Distribution, Arlo
shall (and shall cause the relevant member of the Arlo Group to) join with
Parent or the relevant member of the Parent Group in the making of such election
and shall take any action reasonably requested by Parent or that is otherwise
necessary to give effect to such election (including making any other related
election). If a Section 336(e) Election is made with respect to the
Distribution, then this Agreement shall be amended in such a manner as is
determined by Parent in good faith to take into account such Section 336(e)
Election (including by requiring that, in the event the Contribution and
Distribution fail to have Tax-Free Status and Parent is not entitled to
indemnification for the Tax-Related Losses arising from such failure, Arlo shall
pay over to Parent any Tax Benefits actually realized by any member of the Arlo
Group arising from the step-up in Tax basis resulting from the Section 336(e)
Election).

Section 8. Assistance and Cooperation.

Section 8.01 Assistance and Cooperation.

(a) Each of the Companies shall promptly provide (and cause its Affiliates to
provide) the other and its agents, including accounting firms and legal counsel,
with such cooperation or information as such other Company reasonably requests
in connection with Tax matters relating to the Companies and their Affiliates,
including (i) preparation and filing of Tax Returns, (ii) determining the
liability for and amount of any Taxes due (including estimated Taxes) or the
right to and amount of any refund of Taxes or other Tax Benefit,
(iii) examinations of Tax

 

- 25 -



--------------------------------------------------------------------------------

Returns, and (iv) any administrative or judicial proceeding in respect of Taxes
assessed or proposed to be assessed. Such cooperation and information shall
include, without limitation, upon reasonable notice, making all information and
documents in their possession relating to the other Company and its Affiliates
available to such other Company; provided, however, that no Company shall be
required to provide any Tax Records with respect to a particular Tax or Tax
Return to the other Company after the date that is 3 years after the earlier of
(x) the due date (taking into account extensions) for filing the relevant Tax
Return or for paying the relevant Tax or (y) the date on which the relevant Tax
Return was filed or the relevant Tax was paid. Each of the Companies shall also
make available to the other, as reasonably requested and available, personnel
(including officers, directors, employees and agents of the Companies or their
respective Affiliates) responsible for preparing, maintaining, and interpreting
information and documents relevant to Taxes, and personnel reasonably required
as witnesses or for purposes of providing information or documents in connection
with any administrative or judicial proceedings relating to Taxes. Arlo shall
cooperate with Parent and take any and all actions reasonably requested by
Parent in connection with obtaining any Tax Opinions (including, without
limitation, by making any new representation or covenant confirming any
previously made representation or covenant or providing any materials or
information reasonably requested by any Tax Advisor or Tax Authority). Each of
the Companies shall promptly provide (and cause its Affiliates to provide) any
Tax Advisor with respect to any Tax Advisor Dispute such cooperation and
information as such Tax Advisor reasonably requests in connection with such Tax
Advisor Dispute.

(b) Any information or documents provided under this Section 8 shall be kept
confidential by the Company receiving the information or documents, except as
may otherwise be necessary in connection with the filing of Tax Returns or in
connection with any administrative or judicial proceedings relating to Taxes.
Notwithstanding any other provision of this Agreement or any other agreement,
(i) neither Parent nor any Parent Affiliate shall be required to provide Arlo or
any Arlo Affiliate or any other Person access to or copies of any information,
documents or procedures (including the proceedings of any Tax Contest) other
than information, documents or procedures that relate solely to Arlo, the Arlo
Business or the Arlo Assets and (ii) in no event shall Parent or any Parent
Affiliate be required to provide Arlo, any Arlo Affiliate or any other Person
access to or copies of any information or documents if such action would or
reasonably could be expected to result in the waiver of any Privilege. In
addition, in the event that either Company determines that the provision of any
information or documents to the other Company or any of such other Company’s
Affiliate could be commercially detrimental, violate any law or agreement or
waive any Privilege, the parties shall use reasonable best efforts to permit
compliance with its obligations under this Section 8 in a manner that avoids any
such harm or consequence.

Section 8.02 Income Tax Return Information. Arlo and Parent acknowledge that
time is of the essence in relation to any request for information, assistance or
cooperation made by Parent or Arlo pursuant to Section 8.01 or this
Section 8.02. Arlo and Parent acknowledge that failure to conform to the
deadlines set forth herein or reasonable deadlines otherwise set by Parent or
Arlo could cause irreparable harm. Each Company shall provide to the other
Company

 

- 26 -



--------------------------------------------------------------------------------

information and documents relating to its Group required by the other Company to
prepare Tax Returns. Any information or documents the Responsible Company
requires to prepare such Tax Returns shall be provided in such form as the
Responsible Company reasonably requests and in sufficient time for the
Responsible Company to file such Tax Returns on a timely basis.

Section 8.03 Reliance by Parent. If any member of the Arlo Group supplies
information to a member of the Parent Group in connection with a Tax liability
and an officer of a member of the Parent Group signs a statement or other
document under penalties of perjury in reliance upon the accuracy of such
information, then upon the written request of such member of the Parent Group
identifying the information being so relied upon, the chief financial officer of
Arlo (or any officer of Arlo as designated by the chief financial officer of
Arlo) shall certify in writing that to his or her knowledge (based upon
consultation with appropriate employees) the information so supplied is accurate
and complete. Arlo agrees to indemnify and hold harmless each member of the
Parent Group and its directors, officers and employees from and against any
fine, penalty, or other cost or expense of any kind attributable to a member of
the Arlo Group having supplied, pursuant to this Section 8, a member of the
Parent Group with inaccurate or incomplete information in connection with a Tax
liability.

Section 8.04 Reliance by Arlo. If any member of the Parent Group supplies
information to a member of the Arlo Group in connection with a Tax liability and
an officer of a member of the Arlo Group signs a statement or other document
under penalties of perjury in reliance upon the accuracy of such information,
then upon the written request of such member of the Arlo Group identifying the
information being so relied upon, the chief financial officer of Parent (or any
officer of Parent as designated by the chief financial officer of Parent) shall
certify in writing that to his or her knowledge (based upon consultation with
appropriate employees) the information so supplied is accurate and complete.
Parent agrees to indemnify and hold harmless each member of the Arlo Group and
its directors, officers and employees from and against any fine, penalty, or
other cost or expense of any kind attributable to a member of the Parent Group
having supplied, pursuant to this Section 8, a member of the Arlo Group with
inaccurate or incomplete information in connection with a Tax liability.

Section 9. Tax Contests.

Section 9.01 Notice. Each of the Companies shall provide prompt notice to the
other Company of any written communication from a Tax Authority regarding any
pending or threatened Tax audit, assessment or proceeding or other Tax Contest
of which it becomes aware related to Taxes for which it reasonably expects be
indemnified by the other Company hereunder or for which it reasonably may be
required to indemnify the other Company hereunder. Such notice shall include
copies of the pertinent portion of any written communication from a Tax
Authority and contain factual information (to the extent known) describing any
asserted Tax liability in reasonable detail and shall be accompanied by copies
of any notice and other documents received from any Tax Authority in respect of
any such matters. The failure of one Company to notify the other of such
communication in accordance with the immediately preceding sentences shall not
relieve such other Company of any liability or obligation to pay such Tax or
make indemnification payments under this Agreement, except to the extent that
the failure timely to provide such notification actually prejudices the ability
of such other Company to contest such Tax liability or increases the amount of
such Tax liability.

 

- 27 -



--------------------------------------------------------------------------------

Section 9.02 Control of Tax Contests.

(a) Separate Company Taxes. In the case of any Tax Contest with respect to any
Separate Return, the Company having liability for the Tax pursuant to Section 2
hereof shall have exclusive control over the Tax Contest, including with respect
to any settlement of such Tax liability, subject to Section 9.02(d) below.

(b) Parent Federal Consolidated Income Tax Return and Parent State Combined
Income Tax Return. In the case of any Tax Contest with respect to any Parent
Federal Consolidated Income Tax Return or any Parent State Combined Income Tax
Return, Parent shall have exclusive control over the Tax Contest, including with
respect to any settlement of such Tax liability, subject to Section 9.02(d)(i)
below.

(c) Parent Foreign Combined Income Tax Return. In the case of any Tax Contest
with respect to any Parent Foreign Combined Income Tax Return, Parent shall have
exclusive control over the Tax Contest, including with respect to any settlement
of such Tax liability.

(d) Distribution-Related Tax Contests.

(i) In the event of any Distribution-Related Tax Contest as a result of which
Arlo could reasonably be expected to become liable for any Tax or Tax-Related
Losses and which Parent has the right to administer and control pursuant to
Section 9.02(a) or (b) above, (A) Parent shall consult with Arlo reasonably in
advance of taking any significant action in connection with such Tax Contest,
(B) Parent shall offer Arlo a reasonable opportunity to comment before
submitting any written materials prepared or furnished in connection with such
Tax Contest, (C) Parent shall defend such Tax Contest diligently and in good
faith as if it were the only party in interest in connection with such Tax
Contest, and (D) Parent shall provide Arlo copies of any written materials
relating to such Tax Contest received from the relevant Tax Authority.

(ii) In the event of any Distribution-Related Tax Contest with respect to any
Arlo Separate Return, (A) Arlo shall consult with Parent reasonably in advance
of taking any significant action in connection with such Tax Contest, (B) Arlo
shall consult with Parent and offer Parent a reasonable opportunity to comment
before submitting any written materials prepared or furnished in connection with
such Tax Contest, (C) Arlo shall defend such Tax Contest diligently and in good
faith as if it were the only party in interest in connection with such Tax
Contest, (D) Parent shall be entitled to participate in such Tax Contest and
receive copies of any written materials relating to such Tax Contest received
from the relevant Tax Authority, and (E) Arlo shall not settle, compromise or
abandon any such Tax Contest without obtaining the prior written consent of
Parent, which consent shall not be unreasonably withheld.

(e) Power of Attorney. Each member of the Arlo Group shall execute and deliver
to Parent (or such member of the Parent Group as Parent shall designate) any
power of attorney or other similar document reasonably requested by Parent (or
such designee) in connection with any Tax Contest (as to which Parent is the
Controlling Party) described in this Section 9 within two (2) Business Days of
such request.

 

- 28 -



--------------------------------------------------------------------------------

Section 10. Effective Date; Termination of Prior Intercompany Tax Allocation
Agreements. This Agreement shall be effective as of the date following the IPO
Closing Date. As of such date, (i) all prior intercompany Tax allocation
agreements or arrangements solely between or among Parent and/or any of its
Subsidiaries, on the one hand, and Arlo and/or any of its Subsidiaries, on the
other hand, shall be terminated, and (ii) any amounts due under such agreements
with respect to taxable periods (or portions thereof) ending on or before the
date of the IPO shall be settled as promptly as practicable following the date
of the IPO (and in any event no later than the earlier of (x) the due date for
filing any Joint Returns for such taxable periods or (y) the Distribution Date).
Upon such termination and settlement, no further payments by or to Parent or any
of its Subsidiaries or by or to Arlo or any of its Subsidiaries, with respect to
such agreements, shall be made, and all other rights and obligations pursuant to
such agreements shall cease at such time. Any payments pursuant to such
agreements shall be disregarded for purposes of computing amounts due under this
Agreement; provided that to the extent appropriate, as determined by Parent,
payments made pursuant to such agreements shall be credited to Arlo or Parent,
respectively, in computing their respective obligations pursuant to this
Agreement, in the event that such payments relate to a Tax liability that is the
subject matter of this Agreement for a Tax Period that is the subject matter of
this Agreement.

Section 11. Survival of Obligations. The representations, warranties, covenants
and agreements set forth in this Agreement shall be unconditional and absolute
and shall remain in effect without limitation as to time.

Section 12. Treatment of Payments; Tax Gross-Up.

Section 12.01 Treatment of Tax Indemnity and Tax Benefit Payments. In the
absence of any change in Tax treatment under the Code or other applicable Tax
Law, for all Income Tax purposes, the Companies agree to treat, and to cause
their respective Affiliates to treat, (i) any indemnity payment required by this
Agreement or by the Separation Agreement (other than payments of interest) as
either a contribution by Parent to Arlo or a distribution by Arlo to Parent, as
the case may be (which contribution or distribution shall, in the case of any
payment made following the Distribution Date, be treated as occurring
immediately prior to the Distribution); and (ii) any payment of interest or
State or Foreign Income Taxes by or to a Tax Authority, as taxable or
deductible, as the case may be, to the Company entitled under this Agreement to
retain such payment or required under this Agreement to make such payment.

Section 12.02 Tax Gross Up. If notwithstanding the manner in which Tax indemnity
payments and Tax Benefit payments were reported, there is an adjustment to the
Tax liability of a Company as a result of its receipt of a payment pursuant to
this Agreement or the Separation Agreement, such payment shall be appropriately
adjusted so that the amount of such payment, reduced by all Income Taxes payable
with respect to the receipt thereof (but taking into account all correlative Tax
Benefits resulting from the payment of such Income Taxes), shall equal the
amount of the payment that the Company receiving such payment would otherwise be
entitled to receive.

 

- 29 -



--------------------------------------------------------------------------------

Section 12.03 Interest Under this Agreement. Anything herein to the contrary
notwithstanding, to the extent one Company (“Indemnitor”) makes a payment of
interest to another Company (“Indemnitee”) under this Agreement with respect to
the period from the date that the Indemnitee made a payment of Tax to a Tax
Authority to the date that the Indemnitor reimbursed the Indemnitee for such Tax
payment, the interest payment shall be treated as interest expense to the
Indemnitor (deductible to the extent provided by law) and as interest income by
the Indemnitee (includible in income to the extent provided by law). The amount
of the payment shall not be adjusted to take into account any associated Tax
Benefit to the Indemnitor or increase in Tax to the Indemnitee.

Section 13. Disagreements. The Companies desire that collaboration will continue
between them. Accordingly, they will try, and they will cause their respective
Group members to try, to resolve in good faith all disagreements regarding their
respective rights and obligations under this Agreement, including any amendments
hereto. In furtherance thereof, in the event of any dispute or disagreement (a
“Tax Advisor Dispute”) between any member of the Parent Group and any member of
the Arlo Group as to the interpretation of any provision of this Agreement or
the performance of obligations hereunder, the Tax departments of the Companies
shall negotiate in good faith to resolve the Tax Advisor Dispute. If the
Companies are unable to resolve any Tax Advisor Dispute that is not a High-Level
Dispute within thirty (30) days, then the matter will be referred to a Tax
Advisor acceptable to each of the Companies. The Tax Advisor may, in its
discretion, obtain the services of any third-party appraiser, accounting firm or
consultant that the Tax Advisor deems necessary to assist it in resolving such
disagreement. The Tax Advisor shall furnish written notice to the Companies of
its resolution of any such Tax Advisor Dispute as soon as practical, but in any
event no later than 45 days after its acceptance of the matter for resolution.
Any such resolution by the Tax Advisor will be conclusive and binding on the
Companies. Following receipt of the Tax Advisor’s written notice to the
Companies of its resolution of the Tax Advisor Dispute, the Companies shall each
take or cause to be taken any action necessary to implement such resolution of
the Tax Advisor. In accordance with Section 15, each Company shall pay its own
fees and expenses (including the fees and expenses of its representatives)
incurred in connection with the referral of the matter to the Tax Advisor. All
fees and expenses of the Tax Advisor in connection with such referral shall be
shared equally by the Companies. If the Companies are unable to resolve any Tax
Advisor Dispute that is a High-Level Dispute within thirty (30) days, then the
matter shall be resolved pursuant to the procedures set forth in Sections 8.3,
8.4 and 8.5 of the Separation Agreement; provided that each of the arbitrators
selected in accordance with Section 8.3 of the Separation Agreement must be Tax
Advisors. Nothing in this Section 13 will prevent either Company from seeking
injunctive relief if any delay resulting from the efforts to resolve the Tax
Advisor Dispute through the Tax Advisor (or any delay resulting from the efforts
to resolve any High-Level Dispute through the procedures set forth in Sections
8.3, 8.4 and 8.5 of the Separation Agreement, as modified by the proviso in the
preceding sentence) could result in serious and irreparable injury to either
Company. Notwithstanding anything to the contrary in this Agreement, the
Separation Agreement or any Ancillary Agreement, Parent and Arlo are the only
members of their respective Group entitled to commence a dispute resolution
procedure under this Agreement, and each of Parent and Arlo will cause its
respective Group members not to commence any dispute resolution procedure other
than through such party as provided in this Section 13.

 

- 30 -



--------------------------------------------------------------------------------

Section 14. Late Payments. Any amount owed by one party to another party under
this Agreement which is not paid when due shall bear interest at the Prime Rate
plus two percent, compounded semiannually, from the due date of the payment to
the date paid. To the extent interest required to be paid under this Section 14
duplicates interest required to be paid under any other provision of this
Agreement, interest shall be computed at the higher of the interest rate
provided under this Section 14 or the interest rate provided under such other
provision.

Section 15. Expenses. Except as otherwise provided in this Agreement, each party
and its Affiliates shall bear their own expenses incurred in connection with the
preparation of Tax Returns, Tax Contests, and other matters related to Taxes
under the provisions of this Agreement.

Section 16. General Provisions.

Section 16.01 Addresses and Notices. All notices, requests, claims, demands or
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, or by facsimile with receipt
confirmed, to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 16.01):

 

If to Parent:

 

NETGEAR, Inc.

350 E. Plumeria Dr.

San Jose, CA 95134

Attention: General Counsel

E-mail: legal@netgear.com

 

If to Arlo (prior to, on or after the

IPO Closing Date):

 

Arlo Technologies, Inc.

2200 Faraday Ave., Suite 150

Carlsbad, CA 92008

Attention: General Counsel

E-mail: legal@arlo.com

A party may, by notice to the other party, change the address to which such
notices are to be given.

Section 16.02 Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

 

- 31 -



--------------------------------------------------------------------------------

(b) This Agreement and the exhibits, schedules and appendices hereto, contain
the entire agreement between the parties with respect to the subject matter
hereof and supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter. In the event of any inconsistency between this Agreement and the
Separation Agreement, or any other agreements relating to the transactions
contemplated by the Separation Agreement, with respect to matters addressed
herein, the provisions of this Agreement shall control.

(c) Parent represents on behalf of itself and each other member of the Parent
Group, and Arlo represents on behalf of itself and each other member of the Arlo
Group, as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
thereof.

(d) Each party acknowledges that it and each other party may execute this
Agreement by facsimile, stamp or mechanical signature, and that delivery of an
executed counterpart of a signature page to this Agreement (whether executed by
manual, stamp or mechanical signature) by facsimile or by email in portable
document format (PDF) shall be effective as delivery of such executed
counterpart of this Agreement. Each party expressly adopts and confirms each
such facsimile, stamp or mechanical signature (regardless of whether delivered
in person, by mail, by courier, by facsimile or by email in portable document
format (PDF)) made in its respective name as if it were a manual signature
delivered in person, agrees that it will not assert that any such signature or
delivery is not adequate to bind such party to the same extent as if it were
signed manually and delivered in person and agrees that, at the reasonable
request of the other party at any time, it will as promptly and reasonably
practicable cause this Agreement to be manually executed (any such execution to
be as of the date of the initial date thereof) and delivered in person, by mail
or by courier.

Section 16.03 Waiver. Waiver by a party of any default by the other party of any
provision of this Agreement shall not be deemed a waiver by the waiving party of
any subsequent or other default, nor shall it prejudice the rights of the other
party. No failure or delay by a party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall a
single or partial exercise thereof prejudice any other or further exercise
thereof or the exercise of any other right, power or privilege.

Section 16.04 Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the parties.

 

- 32 -



--------------------------------------------------------------------------------

Section 16.05 Assignability. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns; provided, however, no such party hereto may assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the other parties hereto. Notwithstanding the foregoing, no such
consent shall be required for the assignment of a party’s rights and obligations
under this Agreement in whole in connection with a change of control of a party
so long as the resulting, surviving or transferee Person assumes all the
obligations of the relevant party hereto by operation of Law or pursuant to an
agreement in form and substance reasonably satisfactory to the other party.

Section 16.06 Further Action. The parties shall execute and deliver all
documents, provide all information, and take or refrain from taking action as
may be necessary or appropriate to achieve the purposes of this Agreement,
including the execution and delivery to the other parties and their Affiliates
and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with Tax
Contests (or portions thereof) under the control of such other parties in
accordance with Section 9.

Section 16.07 Integration. The provisions of this Agreement are solely for the
benefit of the parties and are not intended to confer upon any Person except the
parties any rights or remedies hereunder, and there are no third-party
beneficiaries of this Agreement and this Agreement shall not provide any third
Person with any remedy, claim, liability, reimbursement, claim of action or
other right in excess of those existing without reference to this Agreement.

Section 16.08 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 16.09 Governing Law. This Agreement (and any claims or disputes arising
out of or related hereto or to the transactions contemplated hereby or to the
inducement of any party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware irrespective of the choice of laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance and remedies.

Section 16.10 Amendment. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by a party, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

Section 16.11 Arlo Subsidiaries. If, at any time, Arlo acquires or creates one
or more subsidiaries that are includable in the Arlo Group, they shall be
subject to this Agreement and all references to the Arlo Group herein shall
thereafter include a reference to such subsidiaries.

Section 16.12 Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to any
of the parties hereto (including, but not limited to, any successor of Parent or
Arlo succeeding to the Tax Attributes of either under Section 381 of the Code),
to the same extent as if such successor had been an original party to this
Agreement.

 

- 33 -



--------------------------------------------------------------------------------

Section 16.13 Specific Performance. Subject to the provisions of Section 13, in
the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the party or parties who
are, or are to be, thereby aggrieved shall have the right to specific
performance and injunctive or other equitable relief in respect of its or their
rights under this Agreement, in addition to any other rights and remedies at law
or in equity, and all such rights and remedies shall be cumulative. The parties
agree that the remedies at law for any breach or threatened breach, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived by each of the parties.

 

- 34 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be executed on its
behalf by a duly authorized officer on the date first set forth above.

 

NETGEAR, INC. By:   /s/ Patrick C.S. Lo Name: Patrick C.S. Lo Title: Chairman
and Chief Executive Officer

 

ARLO TECHNOLOGIES, INC. By:   /s/ Brian Busse Name: Brian Busse Title: General
Counsel

[Signature Page to Tax Matters Agreement]